UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 NATURAL ALTERNATIVES                                         :
 INTERNATIONAL, INC.,                                         :   19 Civ. 5354 (LGS)
                                              Plaintiff,      :
                                                              :        ORDER
                            -against-                         :
                                                              :
 BACTOLAC PHARMACEUTICAL, INC., et al., :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, a conference was held on April 2, 2020. As discussed in conference, it is

hereby

         ORDERED that, by April 9, 2020, each party shall make inquiries regarding the

anticipated impact of the COVID-19 pandemic on the parties’ ability to produce documents and

file a letter on ECF describing (1) what types of documents remain to be collected from the

parties for production, including whether they can be reviewed remotely — e.g. batch records in

hard copy that can be reviewed only on site, emails that can be reviewed remotely, etc; (2) an

estimate of the proportion of outstanding documents that each party is able to produce while the

parties’ operations remain reduced as described at the conference; and (3) the timeline of

producing documents that are able to be reviewed and produced during the period of reduced

operations.

         An amended case management plan will issue following receipt of the letters.

Dated: April 2, 2020
       New York, New York
